Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim sets forth a single limitation: “a closed loop respirator which is self-training” which is overly broad to the point of indefiniteness.  It is unclear what the metes and bounds of the claims are with respect to how such a rebreather apparatus is “self-training”.
Claim 2 recites the limitations "the self-training application" in line 1 and “the sensors” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the self-training application" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the limitation “a fail-safe design” (line 4) is overly broad to the point of indefiniteness.  It is unclear what is meant by, or how, the rebreather apparatus being a fail-safe design.  
Claim 4 recites the limitations "the user" in line 10, “the respiration loop” in line 17, “the inhalation side” in line 24, “the carbon dioxide scrubber” in line 24, “the exhalation side” in line 25, and “the breathing loop” in line 27.  There is insufficient antecedent basis for these limitations in the claim.
	Regarding claim 4, the language “the re-charge unit” (line 9) is unclear as the language “one or more re-charge units” sets forth the possibility of plural re-charge units and it is thus unclear if the language “the re-charge unit” is referring to each, or a particular subset, of the possible plural re-charge units.  Examiner suggests amending to read –the one or more re-charge units--.
	Regarding claim 4, the language “removable and replicable by the user” (line 9-10) is unclear as it is not known how a re-charge unit can be ‘replicable’ by a user or how a user can replicate such a unit.
	Regarding claim 4, the language “a water-trap as disclosed herein” (line 22) is unclear as the phrase ‘as disclosed herein’ renders the claim indefinite and it is not known what particular limitations disclosed are intended to be part of the claimed water-trap.
	Regarding claim 5, the claim lacks a transitional phrase such as “comprising” or “consisting of” to properly define the scope of the claim with respect to what unrecited additional components, if any, are excluded from, or potentially included in, the scope of the claim.
Claim 5 recites the limitation "the carbon dioxide scrubber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 5, the limitation “storing unique identification a data” (line 2) is unclear as it is not known what is meant by this limitation as there appears to be typographical/grammatical errors which render the claim unclear.
Claim 7 recites the limitation "the scrubber cartridge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the carbon dioxide scrubber chemical" in line 1-2 and “the scrubber material” in line 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the scrubber cartridge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the scrubber cartridge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the scrubber cartridge" in line 1 and “the failsafe cartridge shape design” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 11, the language “failsafe cartridge shape design” (line 2) is overly broad to the point of indefiniteness.  It is unclear what is meant by, or how, the cartridge being a fail-safe design.  It is well-known in the art that such cartridges are designed not to fail and thus it is unclear what distinguishes the instant claimed invention as being a ‘fail-safe shape design’.
Regarding claim 11, the language “design as disclosed herein” (line 2) is unclear as the phrase ‘as disclosed herein’ renders the claim indefinite and it is not known what particular limitations disclosed are intended to be part of the claimed cartridge.
Claim 12 recites the limitation "the scrubber cartridge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the scrubber cartridge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the language “taper conformal seal” (line 2) is unclear as the examiner cannot ascertain the meaning of this limitation.
14 recites the limitation "the scrubber cartridge" in line 1 and “the scrubber material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the language “pre-engineered flow channels” (line 2) is unclear as it is not known what is meant by ‘pre-engineered’ as it is well-known in the art that design and production of such rebreather apparatuses involve some level of engineering design and it is therefore unclear what distinguishes the ‘pre-engineered flow channels’ over typical flow channels in the art.
Claim 6 is rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Forsyth et al. (2006/0201508).
Regarding claim 1, Forsyth shows a rebreather apparatus which includes a closed loop respirator which is self-training (see Forsyth Fig. 1-2 which shows the rebreather apparatus including closed loop .

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grimsey (5,195,516).
Regarding claim 4, Grimsey shows a rebreather apparatus including a closed loop respirator (see Fig. 1, abstract and col. 3 ln. 32-41 which shows/discloses a rebreather apparatus including a closed loop respirator) and includes one or more of the claimed list of features (see col. 4 ln. 31-32 and col. 9 ln. 25, water trap 60; see also Fig. 1 showing two counter lung chambers 5 and 10 having common wall 105).

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Joye et al. (5,485,834).
Regarding claim 4, Joye shows a rebreather apparatus including a closed loop respirator (see title, abstract, and Fig. 1 for example which shows/discloses a rebreather apparatus including a closed loop respirator) and includes one or more of the claimed list of features (see col. 7 ln. 43-45 which discloses a fail-safe design).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Heesch (2008/0105260).
Regarding claim 5, Heesch shows a rebreather apparatus including a carbon dioxide scrubber with an RFID memory device storing unique identification a data (see Heesch Fig. 1 , abstract and title which discloses rebreather apparatus, carbon dioxide scrubber 8 including RFID memory device storing unique identification data per 0027).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth in view of Ishida (2002/0106618).
Note: this is an alternative rejection based on the interpretation that Forsyth does not disclose the self-training limitation in order to provide a more comprehensive examination.  
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth and Ishida as applied to claim 1 above, and further in view of Ebersole, JR. (2004/0130504).
Regarding claim 2, the modified Forsyth device is silent as to the self-training application using one or more of the claimed group; however, Ebersole discloses a similar breathing apparatus training application which includes providing augmented reality images and real sensor data from the apparatus and AR images to a dive mask and sensor data (see Ebersole para. 0002, 0004, 0005, 0013,  and 0030 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Forsyth device to utilize AU imaging via sensors in the dive mask, as taught by Ebersole, as it is well-known to utilize AR technology to provide training in a particular application and would have been obvious to apply a known technique (AR imaging) to a known device (rebreather system) ready for improvement to yield predictable results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth and Ishida as applied to claim 1 above, and further in view of Fife (4,781,184).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heesch in view of Forsyth.
Regarding claim 6, Heesch is silent as to the carbon dioxide scrubber including unique identification and use data; however, Forsyth teaches a similar device which includes a carbon dioxide scrubber includes usage data (see Forsyth para. 0021).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Heesch device’s RFID data to include usage data, as taught by Forsyth, as it is known that such a carbon dioxide scrubber has a usage lifetime and would provide the system with further data regarding amount of time left for a dive.

Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heesch in view of Parker (6,712,071).
Regarding claim 8, the Heesch device is silent as to the carbon dioxide scrubber chemical being enclosed in a removable cartridge enclosing and protecting the scrubber material; however, Parker 
Regarding claim 9, the Heesch device is silent as to the scrubber cartridge being a dual port scrubber cartridge; however, Parker teaches a similar device which includes a dual port scrubber cartridge (see Parker Fig. 2 and 4, port 33 is the inlet port which provides outlet port 75 with breathable gas scrubbed of carbon dioxide, see also col. 7 ln. 13-51). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Heesch device’s carbon dioxide scrubbing material to be enclosed in a removable cartridge, as taught by Parker, as this is a well-known mechanical structure for housing such a carbon dioxide scrubbing material.
Regarding claim 11, the modified is silent as to the carbon dioxide scrubber being a cartridge which is of a failsafe shape design; however, Parker teaches a similar device which includes failsafe cartridge shape design (see Parker Fig. 2 and 4, see also col. 7 ln. 13-51, such a scrubber cartridge is design to not fail as is known in the art). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Heesch device’s carbon dioxide scrubbing material to be enclosed in a removable cartridge, as taught by Parker, as this is a well-known mechanical structure for housing such a carbon dioxide scrubbing material.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heesch in view of Johnson (2010/0242966).
Regarding claim 10, the Heesch device is silent as to the scrubber cartridge being a bi-directional scrubber cartridge; however, Johnson teaches a similar device which includes a bi-directional scrubber 
Regarding claim 14, the Heesch device is silent as to the scrubber cartridge explicitly including pre-engineered flow channels in the scrubber material; however, Johnson teaches a similar device which includes a scrubber cartridge which includes pre-engineered flow channels in the scrubber material (see Johnson Fig. 4 and 7 and para. 0039-0041 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Heesch device to utilize the pre-engineered flow channel scrubber cartridge, as taught by Johnson, as this would have been obvious substitution of one known element for another.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heesch in view of Fife and Buttet et al. (2018/0074489).
Regarding claim 12, the Heesch device is silent as to the scrubber cartridge including a magnetic latch; however, Fife teaches a similar device which includes a removable scrubber cartridge (see Fife col. 3 ln. 10-28 and col. 4 ln. 4-11 for example) and Buttet teaches a breathing system which includes components connected via magnetic latches (see Buttet para. 0116).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Heesch device’s carbon dioxide scrubber to be removable, as taught by Fife, and to accomplish the removable connection via magnetic latch, as taught by Buttet, in order to provide the ability to replace a used scrubber cartridge with a new cartridge and provide a tight connection (see Fife col. 3ln. 10-28 and Buttet para. 0116).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heesch in view of Johnson and Pearce, Jr. (3,995,626).
Regarding claim 13, the Heesch device is silent as to the scrubber cartridge including a taper conformal seal; however, Johnson teaches a removable scrubber cartridge which is adapted to be sealed to the breathing loop (see Johnson Fig. 4-7 and para. 0039-0041) and Pearce teaches a breathing apparatus including a taper conformal seal (see Pearce col. 5 ln. 8-17).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Heesch device’s scrubber cartridge to be removably sealed to the breathing loop and to utilize a tapered seal, as taught by Johnson and Pearce, in order to provide the ability to replace a used scrubber cartridge and to still provide a sealing connection to the breathing loop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gurr et al. (9,567,047), Gurr (2017/0100610), Brandt (2009/0188503), Forsyth et al. (2009/0188501), and Ottestad (2008/0216836) are all directed towards re-breather devices related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785